EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 The undersigned, Sophia Movshina, the Principal Executive Officer, Treasurer and Principal Financial and Accounting Officer and Director of Organic Treehouse Ltd. (the “Company”), DOES HEREBY CERTIFY that: 1. The Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012 (the “Report”), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. Information contained in this 10K Report fairly presents, in all material respects, the financial condition and results of operation of the Company as of December 31, 2012. IN WITNESS WHEREOF, the undersigned has executed this statement this January 30, 2013 By: /s/ Sophia Movshina Name: Sophia Movshina Title: President, Treasurer and Secretary Principal Executive Officer and Principal Financial and Accounting Officer and Director A signed original of this written statement required by Section 906 has been provided to Organic Treehouse Ltd. and will be retained by Organic Treehouse Ltd. and furnished to the Securities and Exchange Commission or its staff upon request. The forgoing certification is being furnished to the Securities and Exchange Commission pursuant to § 18 U.S.C. Section 1350. It is not being filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and is not to be incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing.
